Exhibit 10.21.1

EXELON CORPORATION

SENIOR MANAGEMENT

SEVERANCE PLAN

(As Amended and Restated)



--------------------------------------------------------------------------------

EXELON CORPORATION

SENIOR MANAGEMENT SEVERANCE PLAN

(As Amended and Restated)

 

1. PURPOSE OF THE PLAN

The Exelon Corporation Senior Management Severance Plan, as amended and restated
herein (the “Plan”), is effective as of November 1, 2015 (the “Effective Date”)
except as otherwise specifically provided herein, and supersedes in its entirety
all prior versions of the Plan with respect to terminations of employment
occurring any time on or after the Effective Date (or such other date as set
forth herein). The Plan provides severance benefits to eligible executives of
Exelon Corporation (“Exelon”) and its subsidiaries of which Exelon owns at least
80% of the outstanding voting power that are designated by the Plan
Administrator as participating employers in the Plan (Exelon and such
subsidiaries jointly and severally referred to as the “Company”) who submit a
Notice of Termination or who are notified of their termination of employment on
or after the Effective Date (or such other date as set forth herein), and to
provide additional protection in the event of a Change in Control of Exelon or
an Imminent Control Change of Exelon.

 

2. ELIGIBILITY

 

  2.1. Eligibility in General. Subject to the remaining provisions of this
Section 2.1, eligibility to participate in the Plan is limited to each employee
of the Company whose position is in Salary Band E09 (or equivalent executive
grade) or above (an “Executive”) who executes and returns to the Company by the
later of 90 days after becoming an Executive, or 90 days after delivery thereof
to the Executive, non-competition, non-solicitation, confidential information
and intellectual property covenants (“Restrictive Covenants”) which are
acceptable to Exelon and are either substantially in the form attached hereto
and made a part hereof as Exhibit I (as may be modified from time to time by
Exelon in its sole discretion) or set forth in another agreement between the
Company and the Executive. Notwithstanding any provision of the Plan to the
contrary, eligibility for benefits under the Plan shall be subject to the
provisions of any agreement (including but not limited to an offer of employment
or grant instrument) between an Executive and the Company providing that that
such Executive would be ineligible for (or waives) all or a portion of the
benefits under the Plan or “change in control” benefits in the event of a
termination of employment, or under which the Executive had agreed, prior to the
Applicable Trigger Date, to terminate his or her employment.

 

  2.2.

Eligibility Under Section 4. Subject to Section 2.1, each Executive shall be
eligible for the benefits provided under Section 4 hereof in the event such
Executive has a Termination of Employment; provided, however, that any Executive
whose Termination of Employment is covered under Section 5 hereof or a change in
control agreement entered into between such Executive and the Company (an
“Individual Change in Control Agreement”), or who is an interim employee
separating under the change in control provisions of another severance



--------------------------------------------------------------------------------

  plan, shall not be eligible for benefits under Section 4, except as expressly
provided in Section 5 or such Individual Change in Control Agreement (which
expressly refers to the benefits under Section 4 of this Plan).

 

  2.3. Eligibility Under Section 5. Eligibility for the benefits provided under
Section 5 hereof due to a Termination of Employment during a Post-Change Period
or an Imminent Control Change Period shall be subject to Section 2.1, and shall
be limited to persons who are Executives immediately prior to the Applicable
Trigger Date and who are not subject to Individual Change in Control Agreements.

 

3. PARTICIPATION

Each eligible Executive shall become a participant in the Plan (“Participant”)
upon his or her execution of a separation agreement with the Company in such
form as the Company, in its sole discretion, shall require or permit (the
“Severance Agreement”), provided such Severance Agreement is executed not later
than 45 days after the Executive’s Termination Date. Notwithstanding anything
herein to the contrary, each Executive shall also be required to execute, not
later than 45 days after the Executive’s Termination Date, a waiver and release
of claims against the Company (“Waiver and Release”) which is substantially in
the form attached hereto and made a part hereof as Exhibit II, as may from time
to time be modified by the Company in its sole discretion. An Executive’s right
to the payments and benefits under this Plan shall be contingent upon (a)
Executive having timely executed and delivered to the Company the Severance
Agreement, Waiver and Release and Restrictive Covenants, (b) Executive not
revoking the Waiver and Release and (c) Executive not violating any of
Executive’s on-going obligations under the Plan, the Waiver and Release and the
Restrictive Covenants. To the extent that the Company makes payments and
provides benefits to an Executive prior to receipt of the Waiver and Release
and/or the expiration of the revocation period and the Executive either does not
timely execute and deliver the Waiver and Release to the Company or revokes the
Waiver and Release in accordance with its terms, Executive shall pay to the
Company within 10 days following the expiration of the 45-day consideration
period or the date such release was revoked, a lump sum payment of all payments
and the value of all benefits received by Executive to date hereunder.

 

4. BENEFITS

A Participant described in Section 2.2 shall be entitled to all Accrued
Obligations and, subject to Section 6, benefits pursuant to this Section 4 upon
the Participant’s Termination of Employment.

 

  4.1. Severance Pay.

 

  (a)

In General. Each Participant other than a Participant described in Section
4.1(b) shall receive severance pay at a monthly rate equal to 1/12 of the sum of
(a) the Participant’s annual base salary in effect as of the date of Termination
of Employment, plus, if the Executive is a participant in the Annual Incentive
Award Plan with respect to the year in which the Termination Date occurs, (b)
the Severance Incentive. Subject to Section 13.13 below, payment shall be made
in regular payroll installments for the

 

2



--------------------------------------------------------------------------------

  duration of the applicable Salary Continuation Period, as indicated below,
commencing no later than the second paydate which occurs after the Participant’s
Termination Date. Payment will be made in accordance with the Company’s normal
payroll practices, net of applicable taxes and other deductions.

 

Participant Level    Salary Continuation Period      Senior Executive Management
   24 months    Senior Vice Presidents of Exelon    18 months    Other
Executives    15 months   

 

  (b) Participants Employed for Less Than Two Years. Each Participant who has
been continuously employed by the Company for less than twenty-four months as of
the Participant’s Termination Date shall receive severance pay at a monthly rate
equal to 1/12 of the Participant’s annual base salary in effect as of the
Termination Date. Subject to Section 13.13 below, payment shall be made in
regular payroll installments for the duration of the applicable Salary
Continuation Period, as indicated below, commencing no later than the second
paydate which occurs after the Participant’s Termination Date. Payment will be
made in accordance with the Company’s normal payroll practices, net of
applicable taxes and other deductions.

 

Participant Level    Salary Continuation Period      Senior Executive Management
   18 months (12 months if employed < 12 months) Other Executives    12 months
(6 months if employed < 12 months)

 

  4.2.

Annual Incentive Awards. Each Participant who is a participant in the Annual
Incentive Award Plan for the year in which the Termination Date occurs shall
receive an Annual Incentive which shall be prorated by multiplying the amount of
such Annual Incentive by a fraction the numerator of which is the number of days
elapsed during such year as of the Participant’s Termination Date and the number
of days in the year in which Termination Date occurs. Payment of Annual
Incentives under this Section 4.2 shall be made in a lump sum net of applicable
taxes and other deductions at the time awards under the Annual Incentive Award
Plan are paid to active employees for such performance period (but not later
than March 15 of the year following the last day of such performance period),
and

 

3



--------------------------------------------------------------------------------

  shall be considered a “short-term deferral” within the meaning of Section 409A
of the Code. A Participant who is not a participant in the Annual Incentive
Award Plan for the year in which the Termination Date occurs shall not be
entitled to an Annual Incentive, and the amount (if any) payable under any other
Incentive Plan for such year shall be determined by the Company in its sole
discretion.

 

  4.3. Stock Options. No Participant shall be entitled to participate in any new
grants of Stock Options (as defined in Section 5.1(b)) made after such
Participant’s notification of his or her Termination of Employment. Except as
provided below, any Stock Options previously granted to the Participant shall be
exercisable only to the extent such Stock Options are exercisable as of the date
of such Participant’s Termination Date and shall thereafter be exercised in
accordance with the provisions of the LTIP. Stock Options which remain
unexercisable as of the Participant’s Termination Date shall be forfeited.
Notwithstanding the preceding, if, as of the last day of the Salary Continuation
Period, such Participant has attained at least age 50 ( age 55 with respect to
Stock Options granted on or after January 1, 2013) and completed at least 10
years of service as defined under the tax-qualified defined benefit plan
maintained by Exelon in which the Executive is a participant (the “Pension
Plan”) or SERP, then any Stock Options granted to such Participant which have
not become exercisable prior to the Participant’s Termination Date shall (i)
become fully vested, and (ii) remain exercisable until the fifth anniversary of
the Termination Date or, if earlier, the option expiration date, provided that
this Section 4.3 shall not limit the right of the Company to cancel the Stock
Options in connection with a corporate transaction pursuant to the terms of the
LTIP.

 

  4.4. Other Awards. Awards of Performance Shares, Restricted Stock (as defined
in Sections 5.1(c) and 5.1(d), respectively) and/or Cash Performance Awards, as
applicable, shall be payable to a Participant solely to the extent provided
under the terms of such awards and the applicable plan under which such awards
are granted; provided, however, that to the extent the Company determines that a
Participant is a Specified Employee and that any such payment is deferred
compensation, each within the meaning of Section 409A of the Code, such payment
shall not be made prior to the earlier to occur of (i) the six-month anniversary
of the Termination Date or (ii) the date of the Participant’s death.

 

  4.5.

Health Care Coverage. During the Salary Continuation Period, a Participant (and
his or her dependents) shall be eligible to participate in the health care plans
under which they were covered immediately prior to his or her Termination of
Employment, in accordance with and subject to the terms and conditions of such
plans as in effect from time to time. The Participant’s out of pocket costs
(including premiums, deductibles and co-payments) for such coverage shall be the
same as that in effect from time to time for active peer employees during such
period. Coverage under this Paragraph 4.5 shall be provided for the duration of
the Salary Continuation Period in lieu of continuation coverage under Section
4980B of the Code and Section 601 to 609 of ERISA (“COBRA”) for the same period.
At the end of the Salary Continuation Period, COBRA continuation coverage may be
elected for the remaining balance of the statutory coverage

 

4



--------------------------------------------------------------------------------

  period, if any; provided, however that a Participant who, as of the last day
of the Salary Continuation Period, has attained at least age 50 and completed at
least 10 years of service (or who has completed such other age and service
requirement then in effect under the Exelon Corporation Severance Benefit Plan
or any successor plan as of the relevant time set forth in such plan) under the
terms of the Pension Plan (or who, pursuant to the terms of an offer of
employment or employment agreement or under any provision of the Pension Plan or
SERP, is credited with a number of additional years of age and/or service that
would enable such Participant to satisfy the above eligibility requirements)
shall be entitled to elect such Company group health care programs for retirees
as are in effect as of the Termination Date and are applicable to such
Participant by the programs’ eligibility terms and conditions as though such
Participant had attained such programs’ age and service requirements. The
eligibility for coverage and availability of programs or plans, the amounts
charged for coverage, and the other terms, conditions and limitations under the
Company’s group health care programs or plans shall remain subject to the
Company’s right to amend, change or terminate such programs or plans at any
time.

 

  4.6. SERP / Other Deferred Compensation. For purposes of the Participant’s
SERP benefit, the Salary Continuation Period shall be taken into account as
service solely for purposes of determining whether the Participant is vested
(i.e., 3 or 5 years of service) and, to the extent relevant under the Pension
Plan covering the Participant, the amount of the Participant’s regular accrued
benefit, but not for purposes of determining eligibility for early retirement
benefits (including any social security supplement) or any other purpose. In
determining the amount of the Participant’s vested benefit, if any, the
severance payments made under Section 4.1 shall be taken into account as if such
payments were normal base salary and incentive payments. Payment shall be made
in accordance with the SERP and the Participant’s distribution election in
effect thereunder as of the Termination Date (or, if no affirmative election is
in effect as of such date, the default election applicable to the Participant).
All amounts previously deferred by, or accrued to the benefit of, such
Participant under the Exelon Corporation Deferred Compensation Plan, the Exelon
Corporation Stock Deferral Plan or the Constellation Energy Group, Inc.
Nonqualified Deferred Compensation Plan shall, to the extent vested, be paid in
accordance with the Participant’s distribution election in effect thereunder as
of the Termination Date (or, if no affirmative election is in effect as of such
date, the default election applicable to the Participant).

 

  4.7. Life Insurance and Disability Coverage. A Participant shall be eligible
for continued coverage under the applicable basic life insurance and long term
disability plans sponsored by the Company (or other equivalent coverage or
benefits) shall be extended to each Participant through the last day of the
Salary Continuation Period applicable to such Participant on the same terms and
subject to the same terms and conditions as are applicable to active peer
employees (including, without limitation, submission of proof by an Executive
who seeks long term disability benefits that such Executive would have satisfied
the conditions for such benefits had the Executive been an employee during the
Salary Continuation Period and terminated employment on or before the last day
of such period).

 

5



--------------------------------------------------------------------------------

  4.8. Executive Perquisites. Executive perquisites shall terminate effective as
of the Participant’s Termination Date, and any Company-owned property shall be
required to be returned to the Company no later than such date.

 

  4.9. Outplacement and Financial Counseling Services. Each Participant shall be
entitled to outplacement services at the expense of the Company for the twelve
month period following the Termination Date, and subject to such terms and
conditions as the Plan Administrator, in its sole discretion, determines are
appropriate. No cash shall be paid in lieu of such fees and costs.

 

  4.10. Restrictions on In-Kind Benefits. The in-kind benefits provided under
each of Sections 4.5, 4.7 and 4.8 during any calendar year shall not affect the
benefits to be provided under such section in any subsequent calendar year. The
right to such benefits shall not be subject to liquidation or exchange for any
other benefit

 

  4.11. Other Coverage. Notwithstanding the foregoing, if such Participant is
eligible to obtain a specific type of coverage under welfare plan(s) sponsored
by another employer of such Participant (e.g. medical, prescription, vision,
dental, disability, individual life insurance benefits, group life insurance
benefits, but excluding for the purposes of this sentence retiree benefits if
such Participant is so eligible), then the Company shall not be obligated to
provide any such specific type of coverage. The Participant shall promptly
notify the Plan Administrator of any such coverage.

 

5. CHANGE IN CONTROL BENEFITS

A Participant described in Section 2.3 shall be entitled to all Accrued
Obligations and, subject to Section 6, benefits pursuant to this Section 5 if
such a Participant has a Termination of Employment during a Post-Change Period
or Imminent Control Change Period, and such Participant shall not be eligible
for benefits under Section 4 unless so expressly provided in this Section 5.

 

  5.1. Termination During a Post-Change Period. If, during a Post-Change Period,
an eligible Executive has a Termination of Employment and becomes a Participant,
the Company’s sole obligations under Section 4 and Sections 5.1 and 5.2 shall be
as set forth in this Section 5.1 (subject to Sections 5.3, 5.5, 5.6 and 6.0.

 

  (a) Severance Payments. The Company shall pay or provide (or cause to be
provided) to such Participant, according to the payment terms set forth in
Section 5.3 below, the following:

 

  (i) Annual Incentive for Year of Termination. An amount equal to the Annual
Incentive applicable to such Participant under the Incentive Plan for the
performance period in which the Termination Date occurs;

 

6



--------------------------------------------------------------------------------

  (ii) Deferred Compensation and Non-Qualified Defined Contribution Plans. All
amounts previously deferred by, or accrued to the benefit of, such Participant
under the Exelon Corporation Deferred Compensation Plan, the Exelon Corporation
Stock Deferral Plan or the Constellation Energy Group Inc. Deferred Compensation
Plan, any successor plan, or under any other non-qualified defined contribution
or deferred compensation plan of the Company, whether vested or non-vested,
together with any accrued earnings thereon, to the extent that such amounts and
earnings have not been previously paid by the Company and are not provided under
the terms of any such non-qualified plan;

 

  (iii) SERP Enhancement. An amount payable under the SERP equal to the positive
difference, if any, between:

 

  (1) the lump sum value of such Participant’s benefit, if any, under the SERP,
calculated as if such Participant had:

 

  (a) become fully vested in all Pension Plan and SERP benefits,

 

  (b) to the extent age is relevant under the Pension Plan covering the
Participant, attained as of the Termination Date an age that is two years
greater than such Participant’s actual age and that includes the number of years
of age credited to such Participant pursuant to any other agreement between the
Company and such Participant,

 

  (c) to the extent service is relevant under the Pension Plan covering the
Participant, accrued a number of years of service (for purposes of determining
the amount of such benefits, entitlement to - but not commencement of - early
retirement benefits, and all other purposes of the Pension Plan and SERP) that
is two years greater than the number of years of service actually accrued by
such Participant as of the Termination Date and that includes the number of
years of service credited to such Participant pursuant to any other agreement
between the Company and such Participant, and

 

  (d) received the severance benefits specified in Sections 5.1(a)(i) and
5.1(a)(v) as covered compensation in regular installments during the Severance
Period, minus

 

  (2) the aggregate amounts paid or payable to such Participant under the SERP;

 

7



--------------------------------------------------------------------------------

  (iv) Non-vested Benefits Under Pension Plan. An amount equal to the actuarial
equivalent present value of any non-vested portion of such Participant’s accrued
benefit under the Pension Plan as of the Termination Date and forfeited by such
Participant by reason of the Termination of Employment; and

 

  (v) Multiple of Salary and Severance Incentive. An amount equal to two (2)
times the sum of (x) the Participant’s Base Salary plus, if the Participant is a
participant in the Annual Incentive Award Plan for the year in which the
Termination Date occurs, (y) the Severance Incentive, net of applicable taxes
and other deductions.

 

  (b) Stock Options. Each of such Participant’s stock options granted under the
LTIP (“Stock Options”) shall (i) become fully vested, and (ii) remain
exercisable until the fifth anniversary of the Termination Date or, if earlier,
the expiration date of any such Stock Option, provided that this Section 5.1(b)
shall not limit the right of the Company to cancel the Stock Options in
connection with a corporate transaction pursuant to the terms of the LTIP.

 

  (c) Performance Share Vesting. On the Termination Date, all of the long term
performance share or performance cash units granted to such Participant under
the LTIP (“Performance Shares”) prior to January 1, 2013 to the extent earned by
and awarded to such Participant (i.e. as to which the applicable performance
cycle has elapsed) as of the Termination Date, shall become fully vested at the
actual level earned and awarded, and, to the extent not yet earned by and
awarded to such Participant (i.e. as to which the current performance cycle has
not elapsed) as of the Termination Date, shall become fully vested at the earned
level determined as of the last day of the applicable performance cycle. With
respect to all Performance Shares granted on or after January 1, 2013, such
Performance Shares shall become vested and earned as set forth in the LTIP, as
if the Executive had been involuntarily terminated without cause.

 

  (d) Other Awards. All forfeiture conditions that as of the Termination Date
are applicable to any shares of restricted stock or restricted stock units
awarded to such Participant by Exelon other than under the Exelon Long Term
Performance Share Award Program under the LTIP (“Restricted Stock”) shall
(except as expressly provided to the contrary in the applicable awards) lapse
immediately and all such awards will become fully vested. All Cash Performance
Awards shall become fully vested in accordance with their terms.

 

  (e)

Continuation of Welfare Benefits. During the Severance Period, the Executive and
the Executive’s dependents shall be eligible for participation in the Company’s
welfare plans, including medical, prescription, dental, disability, employee
life, group life and accidental death benefits but excluding any severance pay
(“Welfare Plans”) that

 

8



--------------------------------------------------------------------------------

  covered the Participant or such Participant’s dependents as of the Termination
Date, in accordance with the terms and conditions of such plans and applicable
law. Such provision of welfare benefits shall be subject to the following:

 

  (i) In determining benefits applicable under such Welfare Plans, such
Participant’s annual compensation attributable to base salary and incentives for
any plan year or calendar year, as applicable, shall be deemed to be not less
than such Participant’s Base Salary and annual incentive for the year in which
the Termination Date occurs.

 

  (ii) The cost of such welfare benefits to such Participant and dependents
under this Section 5.1(e) shall not exceed the cost of such benefits to peer
executives who are actively employed during the Severance Period.

 

  (iii) Health care coverage under this Section 5.1(e) shall be provided for the
duration of the Severance Period in lieu of continuation coverage under Section
4980B of the Code and Section 601 to 609 of ERISA (“COBRA”) for the same period.
At the end of the Severance Period, COBRA continuation coverage may be elected
for the remaining balance of the statutory coverage period, if any, at the
Participant’s sole expense.

 

  (iv) If such Participant has, as of the last day of the Severance Period,
attained age 50 and completed at least 10 years of service with the Company,
such Participant shall be entitled to elect coverage under such Company group
health care programs for retirees as are in effect as of the Termination Date
and are applicable to such Participant by the programs’ eligibility terms and
conditions as though such Participant had attained such programs’ age and
service requirements ; provided, however, that for purposes hereof, any years of
age and/or credited service granted to such Participant in any other plan or
agreement between such Participant and the Company shall be taken into account.
For purposes of determining eligibility for (but not the time of commencement
of) such retiree benefits, such Participant shall also be considered (1) to have
remained employed until the last day of the Severance Period and to have retired
on the last day of such period, and (2) to have attained at least the age such
Participant would have attained on the last day of the Severance Period. The
eligibility for coverage and availability of programs or plans, the amounts
charged for coverage, and the other terms, conditions and limitations under the
Company’s group health care programs or plans shall remain subject to the
Company’s right to amend, change or terminate such programs or plans at any
time.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if such Participant is eligible to obtain a
specific type of coverage under welfare plan(s) sponsored by another employer of
such Participant (e.g. medical, prescription, vision, dental, disability,
individual life insurance benefits, group life insurance benefits, but excluding
for the purposes of this sentence retiree benefits if such Participant is so
eligible), then the Company shall not be obligated to provide any such specific
type of coverage. The Participant shall promptly notify the Plan Administrator
of any such coverage.

 

  (f) Outplacement. To the extent actually incurred by such Participant, the
Company shall pay or cause to be paid on behalf of such Participant, as
incurred, all reasonable fees and costs charged by a nationally recognized
outplacement firm selected by such Participant for outplacement services
provided for up to 12 months after the Termination Date. No cash shall be paid
in lieu of such fees and costs.

 

  (g) Indemnification. Such Participant shall be indemnified and held harmless
by the Company to the greatest extent permitted under applicable law and the
Company’s by-laws if such Participant was, is, or is threatened to be, made a
party to any pending, completed or threatened action, suit, arbitration,
alternate dispute resolution mechanism, investigation, administrative hearing or
any other proceeding brought by a third party (and not by or on behalf of the
Company or its shareholders) whether civil, criminal, administrative or
investigative, and whether formal or informal, by reason of the fact that such
Participant is or was, or had agreed to become, a director, officer, employee,
agent, or fiduciary of the Company or any other entity which such Participant is
or was serving at the request of the Company (“Proceeding”), against all
expenses (including all reasonable attorneys’ fees) and all claims, damages,
liabilities and losses incurred or suffered by such Participant or to which such
Participant may become subject for any reason; provided, that the Participant
provides the Company written notice of any such Proceeding promptly after
receipt and such that the Company’s ability to defend shall not be prejudiced in
any fashion and the Company shall have the right to direct the defense, approve
any settlement and shall not be required to indemnify the Participant in
connection with any proceeding initiated by the Participant, including a
counterclaim or crossclaim, unless such proceeding was authorized by the
Company, and that the Participant fully cooperates in the investigation and
defense of such Proceeding.

 

  (h) Directors’ and Officers’ Liability Insurance. For a period of six years
after the Termination Date, the Company shall provide such Participant with
coverage under a directors’ and officers’ liability insurance policy in an
amount no less than, and on terms no less favorable than, those provided to peer
executives of the Company from time to time.

 

  5.2.

Termination During an Imminent Control Change Period. If, during an Imminent
Control Change Period, a Participant has a Termination of Employment, then

 

10



--------------------------------------------------------------------------------

  such Participant shall receive benefits at the time and in the manner provided
in Section 4 and the Company’s sole obligations to such Participant under
Sections 5.1 and 5.2 shall be as set forth in this Section 5.2 (and subject to
Sections 5.3, 5.5, 5.6 and 6). The Company’s obligations to such Participant
under this Section 5.2 shall in all events be reduced by any amounts or benefits
paid or provided pursuant to Section 4.

 

  (a) Cash Severance Payments. If the Imminent Control Change Period culminates
in a Change Date, the Company shall pay (or cause to be paid) to such
Participant the amounts described in Section 5.1(a)(i) through (v). Such amounts
shall be paid to such Participant as described in Section 5.3, provided that
amounts that would have been paid prior to the Change Date shall be paid in a
lump sum (without interest) within 30 business days after the Change Date.

 

  (b) Vested Stock Options. Such Participant’s Stock Options, to the extent
vested on the Termination Date,

 

  (i) will not expire (unless such Stock Options would have expired had such
Participant remained an employee of the Company) during the Imminent Control
Change Period; and

 

  (ii) will continue to be exercisable after the Termination Date to the extent
provided in the applicable grant agreement or the LTIP, and thereafter such
Stock Options shall not be exercisable during the Imminent Control Change
Period.

If the Imminent Control Change Period lapses without a Change Date, then such
Participant’s Stock Options, to the extent vested on the Termination Date, may
be exercised, in whole or in part, during the 30-day period following the lapse
of the Imminent Control Change Period, or, if longer, the period during which
such Participant’s vested Stock Options could otherwise be exercised under the
terms of the applicable grant agreement or the LTIP (but in no case shall any
Stock Options remain exercisable after the date on which such Stock Options
would have expired if such Participant had remained an employee of the Company).

If the Imminent Control Change Period culminates in a Change Date, then
effective upon the Change Date, such Participant’s Stock Options, to the extent
vested on the Termination Date, may be exercised in whole or in part by such
Participant at any time until the earlier of the fifth anniversary of the Change
Date or the option expiration date for such Stock Options, provided that this
Section 5.2(b) shall not limit the right of the Company to cancel the Stock
Options in connection with a corporate transaction pursuant to the terms of the
LTIP.

 

11



--------------------------------------------------------------------------------

  (c) Non-vested Stock Options. Such Participant’s Stock Options that are not
vested on the Termination Date:

 

  (i) will not expire (unless such Stock Options would have expired had such
Participant remained an employee of the Company) during the Imminent Control
Change Period; and

 

  (ii) will not continue to vest and will not be exercisable during the Imminent
Control Change Period.

If the Imminent Control Change lapses without a Change Date, such non-vested
Stock Options will thereupon expire.

If the Imminent Control Change culminates in a Change Date, then immediately
prior to the Change Date, such non-vested Stock Options shall become fully
vested, and may thereupon be exercised in whole or in part by such Participant
at any time until the earlier of the fifth anniversary of the Change Date, or
the option expiration date for such Stock Options, provided that this Section
5.2(c) shall not limit the right of the Company to cancel the Stock Options in
connection with a corporate transaction pursuant to the terms of the LTIP.

 

  (d) Performance Shares. Such Participant’s Performance Shares granted under
the Exelon Long Term Performance Share Award Program under the LTIP will not be
forfeited during the Imminent Control Change Period, and will not continue to
vest during the Imminent Control Change Period. If the Imminent Control Change
lapses without a Change Date, such Performance Shares shall be governed
according to the terms of Section 4. If the Imminent Control Change Period
culminates in a Change Date:

 

  (i) All Performance Shares granted to such Participant under the Exelon Long
Term Performance Share Award Program under the LTIP prior to January 1, 2013,
which, as of the Termination Date, have been earned by and awarded to such
Participant, shall become fully vested at the actual earned level on the Change
Date, and

 

  (ii) All of the Performance Shares granted to such Participant under the
Exelon Long Term Performance Share Award Program under the LTIP prior to January
1, 2013 which, as of the Termination Date, have not been earned by and awarded
to such Participant shall become fully vested on the Change Date at the actual
earned level as of the last day of the applicable performance cycle, and

 

  (iii) With respect to all Performance Shares granted on or after January 1,
2013, such Performance Shares shall become vested and earned as set forth in the
LTIP, as if the Executive had been involuntarily terminated without cause.

 

  (e) Restricted Stock. Such Participant’s non-vested Restricted Stock will:

 

  (i) not be forfeited during the Imminent Control Change Period; and

 

  (ii) not continue to vest during the Imminent Control Change Period.

 

12



--------------------------------------------------------------------------------

If the Imminent Control Change Period lapses without a Change Date, such
non-vested Restricted Stock shall thereupon be forfeited.

If the Imminent Control Change Period culminates in a Change Date, then
immediately prior to the Change Date, such Participant’s Restricted Stock shall
(except as expressly provided to the contrary in the award) become fully vested,
and within ten business days after the Change Date, the Company shall deliver to
such Participant all of such shares theretofore held by or on behalf of the
Company, which will be subject to the same terms which other stockholders of the
Company receive in the transaction.

 

  (f) Cash Performance Awards. All Cash Performance Awards shall become fully
vested in accordance with the terms of the underlying award documents.

 

  (g) Continuation of Welfare Benefits. The Participant and the Participant’s
dependents shall be eligible for welfare benefits (other than any severance pay
that may be considered a welfare benefit) in accordance with the terms and
conditions of the applicable plans during the Imminent Control Change Period, to
the same extent as if such Participant had remained employed during such period,
subject to the following:

 

  (i) in determining benefits applicable under such Welfare Plans, such
Participant’s annual compensation attributable to base salary and incentives for
any plan year or calendar year, as applicable, shall be deemed to be not less
than such Participant’s Base Salary and annual incentive for the year in which
the Termination Date occurs;

 

  (ii) the cost of such welfare benefits to such Participant and dependents
under this Section 5.2(g) shall not exceed the cost of such benefits to peer
executives who are actively employed by the Company during the Imminent Control
Change Period; and

 

  (iii) Health care coverage under this Section 5.2(g) shall be provided for the
duration of the Severance Period in lieu of continuation coverage under Section
4980B of the Code and Section 601 to 609 of ERISA (“COBRA”) for the same period.
At the end of the Severance Period, COBRA continuation coverage may be elected
for the remaining balance of the statutory coverage period, if any.

If the Imminent Control Change Period lapses without a Change Date, welfare
benefit plan coverage under this Section 5.2(g) shall thereupon cease, subject
to such Participant’s rights, if any, to continued coverage under a Welfare
Plan, Section 4, or applicable law. If the Imminent Control Change Period
culminates in a Change Date, then for the remainder of the Severance Period, the
Participant and his or her dependents shall continue to be eligible for welfare
benefits as described in, and subject to the limitations of Section 5.1(e).

 

13



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if such Participant obtains a specific type of
coverage under welfare plan(s) sponsored by another employer of such Participant
(e.g. medical, prescription, vision, dental, disability, individual life
insurance benefits, group life insurance benefits, but excluding for the
purposes of this sentence retiree benefits if such Participant is so eligible),
then the Company shall not be obligated to provide any such specific type of
coverage. The Participant shall immediately notify the Plan Administrator of any
such coverage.

 

  (h) Indemnification. Such Participant shall be indemnified and held harmless
by the Company to the same extent as provided in Section 5.1(g), but only during
the Imminent Control Change Period (or greater period provided under the
Company’s by-laws) if the Imminent Control Change Period lapses without a Change
Date.

 

  (i) Termination During an Imminent Control Change Period: Directors’ and
Officers’ Liability Insurance. The Company shall provide the same level of
directors’ and officers’ liability insurance for such Participant as provided in
Section 5.1(h), but only during the Imminent Control Change Period (or greater
period provided under the Company’s by-laws) if the Imminent Control Change
Period lapses without a Change Date.

 

  5.3. Timing of Severance Payments. Unless otherwise specified herein, the
Accrued Obligations and the amount described in Section 5.1(a)(i) shall be paid
within 30 business days of the Termination Date, and such amounts shall be
considered “short-term deferrals” within the meaning of Section 409A of the
Code. The amounts described in Sections 5.1(a)(ii), (iii) and (iv) shall be paid
in accordance with the applicable deferred compensation plan or the SERP and the
Participant’s distribution election thereunder as of the Termination Date (or,
if no affirmative election is in effect as of such date, the default election in
effect with respect to the Participant as of such date). Subject to Section
13.13, the severance payments described in Section 5.1(a)(v) shall be paid
during the Severance Period, beginning no later than the second paydate which
occurs after the Termination Date, in periodic payments to a Participant
according to the Company’s normal payroll practices at a monthly rate equal to
1/12 of the sum of (i) such Participant’s Base Salary plus (ii) the Severance
Incentive (if any). The in-kind benefits and reimbursements provided under each
of Sections 5.1(e), 5.1(h), 5.2(g) and 5.2(i) during any calendar year shall not
affect the benefits or reimbursements to be provided under such section in any
subsequent calendar year. The right to such benefits and reimbursements shall
not be subject to liquidation or exchange for any other benefit.

 

14



--------------------------------------------------------------------------------

  5.4. Other Terminations of Employment by the Company or a Participant.

 

  (a) Obligations. If, during a Post-Change Period or an Imminent Control Change
Period, (i) the Company terminates an eligible Executive’s employment for Cause
(or causes a Participant to be terminated for Cause) (“Cause Termination”) or
disability (as determined by the Plan Administrator in good faith), (ii) an
Executive elects to retire or otherwise terminate employment other than for Good
Reason, disability or death, or (iii) an eligible Executive’s employment
terminates on account of death, the Company shall have no obligations to such
Executive under Section 5. The remaining applicable provisions of this Plan
(including the Restrictive Covenants) shall continue to apply.

 

  (b) Procedural Requirements. The Company shall strictly observe or cause to be
strictly observed each of the following procedures in connection with any Cause
Termination during a Post-Change Period or an Imminent Control Change Period: an
eligible Executive’s termination of employment shall not be deemed to be for
Cause under this Section 5.4 unless and until there shall have been delivered to
such Executive a written notice of the determination of the Chief Executive
Officer of the Executive’s employer (“CEO”) (after reasonable written notice of
such consideration by the CEO of acts or omissions alleged to constitute Cause
is provided to such Executive and such Executive is given an opportunity to
present a written response to the CEO regarding such allegations), finding that,
in his or her good faith opinion, such Executive’s acts, or failure to act,
constitutes Cause and specifying the particulars thereof in detail.

 

  5.5. Sole and Exclusive Obligations. The obligations of the Company under this
Plan with respect to any Termination of Employment occurring during a
Post-Change Period or Imminent Control Change Period shall supersede any
severance obligations of the Company in any other plan of the Company or
agreement between such Participant and the Company, including, without
limitation, Section 4, any offer of employment or employment contract of the
Company which provides for severance benefits, except as explicitly provided in
Section 5.2 or to the extent such Participant is ineligible for such benefits or
such benefits are waived pursuant to Section 2.1.

 

  5.6. Payment Capped. If at any time or from time to time, it shall be
determined by the Company’s independent auditors that any payment or other
benefit to a Participant pursuant to Section 4 or 5 of this Plan or otherwise
(“Potential Parachute Payment”) is or will become subject to the excise tax
imposed by Section 4999 of the Code or any similar tax payable under any United
States federal, state, local, foreign or other law (“Excise Taxes”), then the
Potential Parachute Payments payable to such Participant shall be reduced to the
largest amount which would both (a) not cause any Excise Tax to be payable by
such Participant and (b) not cause any Potential Parachute Payments to become
nondeductible by the Company by reason of Section 280G of the Code (or any
successor provision).

 

15



--------------------------------------------------------------------------------

6. TERMINATION OF PARTICIPATION; CESSATION OF BENEFITS

A Participant’s benefits under Section 4 of the Plan shall terminate on the last
day of the Participant’s Salary Continuation Period; provided that a
Participant’s right to benefits shall terminate immediately on such date as the
Company discovers that the Participant has breached any of the Restrictive
Covenants or the Waiver and Release, or if at any time the Company determines
that in the course of his or her employment the Executive engaged in conduct
described in Section 7.11(b), (c), (d) or (e) or the Executive fails to comply
with Section 13.2, in which case the Company may require the repayment of
amounts paid pursuant to Section 4.1 prior to such breach or other conduct, and
shall discontinue the payment of any additional amounts under Section 4 of the
Plan.

A Participant’s benefits under Section 5 of the Plan shall terminate on the
later of the last day of the Participant’s Severance Period or the date all
benefits to which the Participant is entitled to have been paid from the Plan;
provided that a Participant’s right to benefits shall terminate immediately on
the date the Company discovers that the Participant has breached any of the
Restrictive Covenants or the Waiver and Release, or if at any time the Company
determines, in accordance with the procedural requirements set forth in Section
5.4(b) that in the course of his or her employment the Executive engaged in
conduct described in Section 7.11(b), (c), (d) or (e) or the Executive fails to
comply with Section 13.2, in which case the Company may require the repayment of
amounts paid pursuant to Section 5 prior to such breach or other conduct, and
shall discontinue the payment of any additional amounts under Section 5 of the
Plan.

Benefits paid or payable to a Participant under Section 4 and Section 5 of the
Plan shall be subject to any executive or officer incentive compensation
recoupment policy of the Board of Directors as in effect as of the Termination
Date.

 

7. DEFINITIONS

In addition to terms previously defined, when used in the Plan, the following
capitalized terms shall have the following meanings unless the context clearly
indicates otherwise:

 

  7.1. “Accrued Annual Incentive” means the amount of any annual incentive
earned but not yet paid with respect to the Company’s latest fiscal year ended
prior to the Termination Date.

 

  7.2. “Accrued Base Salary” means the amount of a Participant’s Base Salary
that is accrued but not yet paid as of the Termination Date.

 

  7.3. “Accrued Obligations” means, as of any date, the sum of a Participant’s
Accrued Base Salary, Accrued Annual Incentive and any accrued but unpaid paid
time off

 

  7.4.

“Annual Incentive” as of a certain date means an amount to which a Participant
would have been entitled under the Annual Incentive Award Plan (or, with respect
to a termination pursuant to Section 5, such other Incentive Plan applicable to
such Participant) for the applicable performance period based on the actual
achievement performance goals established pursuant to such plan as of the end of
the applicable performance period had the Participant remained employed through

 

16



--------------------------------------------------------------------------------

  the last day of such period; provided, however, that any reduction in a
Participant’s Base Salary or annual incentive that would qualify as Good Reason
shall be disregarded for purposes of this definition

 

  7.5. “Annual Incentive Award Plan”, means the Exelon Corporation Annual
Incentive Award Plan (but not any other short-term incentive plan of a Company),
or any successor plan thereto (including but not limited to any annual incentive
plan of a successor to Exelon pursuant to a Change in Control).

 

  7.6. “Applicable Trigger Date” means

 

  (a) the Change Date, with respect to a Post-Change Period; or

 

  (b) the date of an Imminent Control Change, with respect to the Imminent
Control Change Period.

 

  7.7. “Base Salary” for purposes of Section 5, means not less than 12 times the
highest monthly base salary paid or payable to a Participant by the Company in
respect of the 12-month period immediately before the Applicable Trigger Date.

 

  7.8. “Beneficial Owner” means such term as defined in Rule 13d-3 of the SEC
under the Exchange Act.

 

  7.9. “Board” means the Board of Directors of Exelon or, from and after the
effective date of a Corporate Transaction (as defined in the definition of
Change in Control), the Board of Directors of the corporation resulting from a
Corporate Transaction or, if securities representing at least 50% of the
aggregate voting power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.

 

  7.10. “Cash Performance Award” means any cash performance award granted to a
Participant in lieu of an award of Performance Shares or Restricted Stock under
the LTIP.

 

  7.11. “Cause” means, with respect to any Executive:

 

  (a) the refusal to perform or habitual neglect in the performance of the
Executive’s duties or responsibilities, or of specific directives of the officer
or other executive of Exelon or any of its affiliates to whom the Executive
reports which are not materially inconsistent with the scope and nature of the
Executive’s employment duties and responsibilities;

 

  (b) an Executive’s willful or reckless commission of act(s) or omission(s)
which have resulted in or are likely to result in, a material loss to, or
material damage to the reputation of, Exelon or any of its affiliates, or that
compromise the safety of any employee or other person;

 

  (c) the Executive’s commission of a felony or any crime involving dishonesty
or moral turpitude;

 

17



--------------------------------------------------------------------------------

  (d) an Executive’s material violation of Exelon’s or any of its affiliate’s
Code of Business Conduct (including the corporate policies referenced therein),
or of any statutory or common law duty of loyalty to Exelon or any of its
affiliates; or

 

  (e) any breach by the Executive of any one or more of the Restrictive
Covenants.

 

  7.12. “Change Date” means each date on which a Change in Control occurs after
the Effective Date.

 

  7.13. “Change in Control” means:

 

  (a) any SEC Person becomes the Beneficial Owner of 20% or more of the then
outstanding common stock of Exelon or of Voting Securities representing 20% or
more of the combined voting power of all the then outstanding Voting Securities
of Exelon (such an SEC Person, a “20% Owner”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control: (1) any acquisition directly from Exelon (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from Exelon), (2) any acquisition by Exelon, (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Exelon or any corporation controlled by Exelon (a “Company Plan”),
or (4) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this definition;
provided further, that for purposes of clause (2), if any 20% Owner of Exelon
other than Exelon or any Company Plan becomes a 20% Owner by reason of an
acquisition by Exelon, and such 20% Owner of Exelon shall, after such
acquisition by Exelon, become the beneficial owner of any additional outstanding
common shares of Exelon or any additional outstanding Voting Securities of
Exelon (other than pursuant to any dividend reinvestment plan or arrangement
maintained by Exelon) and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control; or

 

  (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Incumbent Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by
Exelon’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

18



--------------------------------------------------------------------------------

  (c) Consummation of a reorganization, merger or consolidation (“Merger”), or
the sale or other disposition of more than 50% of the operating assets of Exelon
(determined on a consolidated basis), other than in connection with a
sale-leaseback or other arrangement resulting in the continued utilization of
such assets (or the operating products of such assets) by Exelon (such
reorganization, merger, consolidation, sale or other disposition, a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which:

 

  (i) all or substantially all of the individuals and entities who are the
Beneficial Owners, respectively, of the outstanding common stock of Exelon and
outstanding Voting Securities of Exelon immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which, as a result of such transaction, owns Exelon or all or
substantially all of the assets of Exelon either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the outstanding common stock
of Company and outstanding Voting Securities of Exelon, as the case may be;

 

  (ii) no SEC Person (other than the corporation resulting from such Corporate
Transaction, and any Person which beneficially owned, immediately prior to such
corporate Transaction, directly or indirectly, 20% or more of the outstanding
common stock of Exelon or the outstanding Voting Securities of Exelon, as the
case may be) becomes a 20% Owner, directly or indirectly, of the
then-outstanding common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the outstanding voting securities of
such corporation; and

 

  (iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

  (d) Approval by Exelon’s shareholders of a plan of complete liquidation or
dissolution of Exelon, other than a plan of liquidation or dissolution which
results in the acquisition of all or substantially all of the assets of Exelon
by an affiliated company.

 

19



--------------------------------------------------------------------------------

Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to a Participant if, in advance of such
event, such Participant agrees in writing that such event shall not constitute a
Change in Control.

 

  7.14. “Code” means the Internal Revenue Code of 1986, as amended.

 

  7.15. “ComEd Key Manager Plan” means the ComEd Key Manager Long-Term
Performance Plan, or any successor thereto.

 

  7.16. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  7.17. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  7.18. “Good Reason” means:

 

  (a) for purposes of Section 4 hereof,

 

  (i) a material reduction of an Executive’s salary unless such reduction is
part of a policy, program or arrangement applicable to peer executives of the
Company or of the Executive’s business unit; and

 

  (ii) with respect to an Executive whose title with respect to a Company is
Senior Vice President or above, a material adverse reduction in the Executive’s
position or duties that is not applicable to peer executives of the Company or
of the Executive’s business unit, but excluding any change (A) resulting from a
reorganization or realignment of all or a significant portion of the business,
operations or senior management of the Company or of the business unit that
employs the Executive or (B) that generally places the Executive in
substantially the same level of responsibility. Notwithstanding the foregoing,
no change in the position or level of officer to whom an Executive reports shall
constitute grounds for Good Reason.

 

  (b) for purposes of Section 5 hereof, the occurrence of any one or more of the
following actions or omissions that occurs during a Post-Change Period or an
Imminent Control Change Period:

 

  (i) a material reduction of an Executive’s salary, incentive compensation
opportunity or aggregate benefits unless such reduction is part of a policy,
program or arrangement applicable to peer executives (including peer executives
of any successor to Exelon);

 

  (ii) a material adverse reduction in the Executive’s position, duties or
responsibilities (excluding a change in the position or level of officer to whom
the Executive reports), unless such reduction is part of a policy, program or
arrangement applicable to peer executives (including peer executives of any
successor to Exelon);

 

20



--------------------------------------------------------------------------------

  (iii) a relocation by more than 50 miles of (A) the Executive’s primary
workplace, or (B) the principal offices of Exelon or its successor (if such
offices are such Executive’s workplace), in each case without the Executive’s
consent; provided, however, in both cases of (A) and (B) of this subsection
(b)(iv), such new location is farther from the Executive’s residence than the
prior location; or

 

  (iv) a material breach of this Plan by Exelon or its successor.

 

  (c) Application of “Good Reason” Definition During the Imminent Control Change
Period. During the Imminent Control Change Period, “Good Reason” shall not
include the events or conditions described in subsection (b)(i), (b)(ii) or
(b)(iv) above unless the Imminent Control Change Period culminates in a Change
Date.

 

  (d) Limitations on Good Reason. Notwithstanding the foregoing provisions of
this Section, no act or omission shall constitute a material breach of this Plan
by Exelon, nor grounds for “Good Reason”:

 

  (i) unless the Executive gives the Plan Administrator a Notice of Termination
at least 30 days prior to the Executive’s Termination Date, and the Company
fails to cure such act or omission within the 30-day period;

 

  (ii) if the Executive first acquired knowledge of such act or omission more
than 90 days before such Participant gives the Plan Administrator such Notice or
Termination; or

 

  (iii) if the Executive has consented in writing to such act or omission.

 

  7.19. “Imminent Control Change” means, as of any date on or after the
Effective Date and prior to the Change Date, the occurrence of any one or more
of the following:

 

  (a) Exelon enters into an agreement the consummation of which would constitute
a Change in Control;

 

  (b) Any SEC Person commences a “tender offer” (as such term is used in Section
14(d) of the Exchange Act) or exchange offer, which, if consummated, would
result in a Change in Control; or

 

  (c) Any SEC Person files with the SEC a preliminary or definitive proxy
solicitation or election contest to elect or remove one or more members of the
Board, which, if consummated or effected, would result in a Change in Control;

 

21



--------------------------------------------------------------------------------

provided, however, that an Imminent Control Change will lapse and cease to
qualify as an Imminent Control Change:

 

  (i) With respect to an Imminent Control Change described in clause (a) of this
definition, the date such agreement is terminated, cancelled or expires without
a Change Date occurring;

 

  (ii) With respect to an Imminent Control Change described in clause (b) of
this definition, the date such tender offer or exchange offer is withdrawn or
terminates without a Change Date occurring;

 

  (iii) With respect to an Imminent Control Change described in clause (c) of
this definition, (1) the date the validity of such proxy solicitation or
election contest expires under relevant state corporate law, or (2) the date
such proxy solicitation or election contest culminates in a shareholder vote, in
either case without a Change Date occurring; or

 

  (iv) The date a majority of the members of the Incumbent Board make a good
faith determination that any event or condition described in clause (a), (b), or
(c) of this definition no longer constitutes an Imminent Control Change,
provided that such determination may not be made prior to the first anniversary
of the occurrence of such event.

 

  7.20. “Imminent Control Change Period” means the period commencing on the date
of an Imminent Control Change, and ending on the first to occur thereafter of

 

  (a) a Change Date, provided

 

  (i) such date occurs no later than the first anniversary of the Termination
Date, and

 

  (ii) either the Imminent Control Change has not lapsed, or the Imminent
Control Change in effect upon such Change Date is the last Imminent Control
Change in a series of Imminent Control Changes unbroken by any period of time
between the lapse of an Imminent Control Change and the occurrence of a new
Imminent Control Change;

 

  (b) the date an Imminent Control Changes lapses without the prior or
concurrent occurrence of a new Imminent Control Change; or

 

  (c) the first anniversary of the Termination Date.

 

  7.21. “Incentive Plan” means the Exelon Corporation Annual Incentive Award
Plan, or such other annual cash bonus arrangement of the Company in which the
Executive is a participant in lieu of the Annual Incentive Award Plan, but
excluding any supplemental incentive plans.

 

22



--------------------------------------------------------------------------------

  7.22. “including” means including without limitation.

 

  7.23. “Incumbent Board” - see definition of Change in Control.

 

  7.24. “LTIP” means the Exelon Corporation Long-Term Incentive Plan, as amended
from time to time, or any successor thereto.

 

  7.25. “LTIP Performance Period” means the performance period applicable to an
LTIP award, as designated in accordance with the LTIP.

 

  7.26. “LTIP Target Level” means, in respect of any grant of Performance Shares
under the Exelon Long Term Performance Share Award Program under the LTIP, the
number of Performance Shares which a Participant would have been awarded (prior
to the Termination Date) for the LTIP Performance Period corresponding to such
grant if the business and personal performance goals related to such grant were
achieved at the 100% (target) level as of the end of the LTIP Performance
Period.

 

  7.27. “Merger” - see definition of Change in Control.

 

  7.28. “Notice of Termination” means a written notice given by an Executive in
accordance with Sections 7.18(d)(i) and 13.10 which sets forth in reasonable
detail the specific facts and circumstances claimed to provide a basis for a
Termination of Employment for Good Reason.

 

  7.29. “Performance Shares” - see Section 5.1(c).

 

  7.30. “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

 

  7.31. “Plan Administrator” – See Section 9.

 

  7.32. “Post-Change Period” means the period commencing on a Change Date and
ending on the earlier of (a) the Termination Date or (b) the second anniversary
of such Change Date; provided that no duplicate benefits shall be paid with
respect to simultaneous or overlapping Post-Change Periods.

 

  7.33. “Restricted Stock” — see Section 5.1(d).

 

  7.34. “Retiree” means a Participant who, as of his or her Termination Date, is
eligible for “retirement” as defined in the LTIP.

 

  7.35. “Salary Continuation Period” means the applicable period designated in
Section 4.1 during which severance is payable.

 

  7.36. “SEC” means the United States Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

  7.37. “SEC Person” means any person (as such term is used in Rule 13d-5 of the
SEC under the Exchange Act) or group (as such term is defined in Sections
3(a)(9) and 13(d)(3) of the Exchange Act), other than (a) Exelon or any Person
that directly or indirectly controls, is controlled by, or is under common
control with, Exelon (an “Affiliate”). For purposes of this definition the term
“control” with respect to any Person means the power to direct or cause the
direction of management or policies of such Person, directly or indirectly,
whether through the ownership of Voting Securities, by contract or otherwise, or
(b) any employee benefit plan (or any related trust) of Exelon or any of its
Affiliates.

 

  7.38. “Section” means, unless the context otherwise requires, a section of
this Plan.

 

  7.39. “Senior Executive Management” means (a) an Executive whose title with
respect to Exelon is Executive Vice President or above, (b) an Executive whose
title is President or Chief Executive Officer with respect to Baltimore Gas &
Electric Company, Commonwealth Edison Company, Exelon Generation Company, LLC,
PECO Energy Company or such other Company as may be designated by Exelon’s Chief
Human Resources Officer, and (c) such other Executive who was described in
subparagraph (a) or (b) and has been grandfathered by the Plan Administrator.

 

  7.40. “SERP” means the Constellation Energy Group, Inc. Benefit Restoration
Plan, the PECO Energy Company Supplemental Retirement Plan or the Exelon
Corporation Supplemental Executive Retirement Plan, whichever is applicable to a
Participant, or any successor thereto.

 

  7.41. “Severance Incentive” means the Target Incentive for the performance
period in which the Termination Date occurs; provided, however, that for
purposes of Section 5, “Severance Incentive” shall mean the greater of (a) the
Target Incentive for the performance period in which the Termination Date
occurs, or (b) the average of the actual Annual Incentives paid (or payable, to
the extent not previously paid) to a Participant under the Annual Incentive
Award Plan for each of the two calendar years preceding the calendar year in
which the Termination Date occurs.

 

  7.42. “Severance Period” means the period beginning on a Participant’s
Termination Date, provided such Participant’s Termination of Employment entitles
such Participant to benefits under Section 5.1 or 5.2, and ending on the second
anniversary thereof.

 

  7.43. “Specified Employee” means a “specified employee” within the meaning of
Section 409A of the Code.

 

  7.44. “Stock Options” — see Section 5.1(b).

 

  7.45.

“Target Incentive” as of a certain date means an amount equal to the product of
Base Salary determined as of such date multiplied by the percentage of such Base
Salary (if any) to which a Participant would have been entitled immediately
prior to such date under the Annual Incentive Award Plan for the applicable

 

24



--------------------------------------------------------------------------------

  performance period if the performance goals established pursuant to such plan
were achieved at the 100% (target) level as of the end of the applicable
performance period; provided, however, that any reduction in a Participant’s
Base Salary or annual incentive that would qualify as Good Reason shall be
disregarded for purposes of this definition.

 

  7.46. “Taxes” means the incremental federal, state, local and foreign income,
employment, excise and other taxes payable by a Participant with respect to any
applicable item of income.

 

  7.47. “Termination Date” means the effective date of an eligible Executive’s
Termination of Employment with the Company for any or no reason, which shall be
the date on which such Executive has a “separation from service,” within the
meaning of Section 409A of the Code; provided, however, that if the Executive
terminates his or her employment for Good Reason, the Termination Date shall not
be earlier than the thirtieth day following the Company’s receipt of such
Executive’s Notice of Termination, unless the Exelon consents in writing to an
earlier Termination Date.

 

  7.48. “Termination of Employment” means:

 

  (a) a termination of an eligible Executive’s employment by the Company for
reasons other than for Cause; or

 

  (b) a resignation by an eligible Executive for Good Reason.

The following shall not constitute a Termination of Employment for purposes of
the Plan: (i) a termination of employment for Cause, (ii) an Executive’s
resignation for any reason other than for Good Reason, (iii) the cessation of an
Executive’s employment with the Company or any Affiliate due to death or
disability (as determined by the Plan Administrator in good faith), or (iv) the
cessation of an Executive’s employment with the Company or any subsidiary
thereof as the result of the sale, spin-off or other divestiture of a plant,
division, business unit or subsidiary or a merger or other business combination
followed by employment or reemployment with the purchaser or successor in
interest to the Executive’s employer with regard to such plant, division,
business unit or subsidiary, or an offer of employment by such purchaser or
successor in interest on terms and conditions comparable in the aggregate (as
determined by the Plan Administrator in its sole discretion) to the terms and
conditions of the Executive’s employment with the Company or its subsidiary
immediately prior to such transaction.

 

  7.49. “20% Owner” — see paragraph (a) of the definition of “Change in
Control.”

 

  7.50. “Voting Securities” means with respect to a corporation, securities of
such corporation that are entitled to vote generally in the election of
directors of such corporation.

 

25



--------------------------------------------------------------------------------

8. FUNDING

The Plan is an unfunded employee welfare benefit plan maintained for the purpose
of providing severance benefits to a select group of management or highly
compensated employees. Nothing in the Plan shall be interpreted as requiring the
Company to set aside any of its assets for the purpose of funding its
obligations under the Plan. No person entitled to benefits under the Plan shall
have any right, title or claim in or to any specific assets of the Company, but
shall have the right only as a general creditor to receive benefits from the
Company on the terms and conditions provided in the Plan.

 

9. ADMINISTRATION OF THE PLAN

The Plan shall be administered on a day-to-day basis by the Vice President,
Corporate Compensation of Exelon (the “Plan Administrator”). The Plan
Administrator has the sole and absolute power and authority to interpret and
apply the provisions of this Plan to a particular circumstance, make all factual
and legal determinations, construe uncertain or disputed terms and make
eligibility and benefit determinations in such manner and to such extent as the
Plan Administrator, in his or her sole discretion may determine. Benefits under
the Plan will be paid only if the Plan Administrator, in his or her discretion,
determines that an individual is entitled to them; provided, however, that any
dispute after the claims procedure under Section 10 has been exhausted regarding
whether an Executive’s termination of employment for purposes of Section 5 is
based on either Good Reason or Cause may, at the election of the Executive, be
submitted to binding arbitration pursuant to Section 11.

The Plan Administrator may promulgate any rules and regulations it deems
necessary to carry out the purposes of the Plan or to interpret the terms and
conditions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan. The rules,
regulations and interpretations made by the Plan Administrator shall, where
appropriate, be applied on a consistent basis with respect to similarly situated
Executives, and shall be final and binding on any Executive or former Executive
and any successor in interest.

The Plan Administrator may delegate any administrative duties, including,
without limitation, duties with respect to the processing, review,
investigation, approval and payment of severance pay and provision of severance
benefits, to designated individuals or committees. The Plan Administrator may
amend any Participant’s Severance Agreement to the extent the Plan Administrator
determines it is reasonably necessary or appropriate to do so to comply with
section 409A of the Code.

 

26



--------------------------------------------------------------------------------

10. CLAIMS PROCEDURE

The Plan Administrator shall determine the status of an individual as an
Executive and the eligibility and rights of any Executive or former Executive as
a Participant to any severance pay or benefits hereunder. Any Executive or
former Executive who believes that he or she is entitled to receive severance
pay or benefits under the Plan, including severance pay or benefits other than
those initially determined by the Plan Administrator, may file a claim in
writing with the Plan Administrator. Within 90 days after the receipt of the
claim the Plan Administrator shall either allow or deny the claim in writing,
unless special circumstances require an extension of time for processing, in
which case a decision shall be rendered as soon as practicable, but not later
than 180 days after receipt of a request for review.

A claimant whose claim is denied (or his or her duly authorized representative)
may, within 60 days after receipt of the denial of his or her claim, request a
review upon written application to Exelon’s Chief Human Resources Officer or
other officer designated by Exelon and specified in the claim denial; review
(without charge) relevant documents; and submit written comments, documents,
records and other information relating to the claim.

The Chief Human Resources Officer or other designated officer shall notify the
claimant of his or her decision on review within 60 days after receipt of a
request for review unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of a request for review. Notice of the
decision on review shall be in writing. The officer’s decision on review shall
be final and binding on any claimant or any successor in interest.

In reviewing a claim or an appeal of a claim denial, the Plan Administrator and
the Chief Human Resources Officer or other designated by Exelon shall have all
of the powers and authority granted to the Plan Administrator pursuant to
Section 9.

 

11. ARBITRATION

Any dispute, controversy or claim between the parties hereto concerning whether
an Executive’s termination of employment for purposes of Section 5 is based on
either Good Reason or Cause may, after the claims procedure under Section 10 has
been exhausted and at the election of the Executive, be settled by binding
arbitration in Chicago, Illinois, before an impartial arbitrator pursuant to the
rules and regulations of the American Arbitration Association (“AAA”) pertaining
to the arbitration of employee benefit plan disputes. The costs and fees of the
arbitrator shall be borne equally by the parties, regardless of the result of
the arbitration. No arbitration shall be commenced after the date when
institution of legal or equitable proceedings based upon such subject matter
would be barred by the applicable statutes of limitations. Notwithstanding
anything to the contrary contained in this Section or elsewhere in this Plan,
any party may seek relief in the form of specific performance, injunctive or
other equitable relief in order to enforce the decision of the arbitrator, and
the Company may seek injunctive relief to enforce the above-referenced statutes
of limitations.

 

12. AMENDMENT OR TERMINATION OF PLAN

Exelon’s Chief Human Resources Officer or another designated officer of the
Company may amend, modify or terminate the Plan at any time by written
instrument; provided, however,

 

27



--------------------------------------------------------------------------------

that no amendment, modification or termination shall deprive any Participant of
any payment or benefit that the Plan Administrator previously has determined is
payable under the Plan. Notwithstanding the foregoing, no amendment or
termination that reduces the severance payments or materially adversely affects
any Participant’s other benefits under Section 5 shall become effective as to
such Participant during: (a) the 24-month period following a Change Date or (b)
during an Imminent Control Change Period (unless such Participant consents to
such termination or amendment). Any purported Plan termination or amendment in
violation of this Section 12 shall be void and of no effect.

 

13. MISCELLANEOUS

 

  13.1. Limitation on Rights. Participation in the Plan is limited to the
individuals described in Sections 2 and 3, and the benefits under the Plan shall
not be payable with respect to any voluntary or involuntary termination of
employment that is not a Termination of Employment.

 

  13.2. Cooperation By Participants. During the Salary Continuation Period or
Severance Period, as applicable, the Executive shall (a) be reasonably available
to the Company to respond to requests by them for information pertaining to or
relating to matters which may be within the knowledge of the Executive and
(b) cooperate with the Company in connection with any existing or future
litigation or other proceedings brought by or against the Company, its
subsidiaries or affiliates, to the extent the Company deems the Executive’s
cooperation reasonably necessary.

 

  13.3. No Set-off by Company. This Section shall apply solely with respect to a
Termination of Employment during a Post-Change Period or an Imminent Control
Change Period that culminates in a Change Date. Except as provided in Section 6,
a Participant’s right to receive when due the payments and other benefits
provided for under Section 5 of this Plan is absolute, unconditional and subject
to no setoff, counterclaim or legal or equitable defense.

 

  13.4. No Mitigation. A Participant shall not have any duty to mitigate the
amounts payable by the Company under this Plan by seeking new employment
following termination. Except as specifically otherwise provided in this Plan,
all amounts payable pursuant to this Plan shall be paid without reduction
regardless of any amounts of salary, compensation or other amounts which may be
paid or payable to the Executive as the result of the Executive’s employment by
another, unaffiliated employer.

 

  13.5. Headings. Headings of sections in this document are for convenience
only, and do not constitute any part of the Plan.

 

  13.6.

Severability. If any one or more Sections, subsections or other portions of this
Plan are declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any
Section, subsection or other portion not so declared to be unlawful or
invalid. Any Section, subsection or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Section,
subsection or other portion

 

28



--------------------------------------------------------------------------------

  to the fullest extent possible while remaining lawful and
valid. Notwithstanding the foregoing, in the event a determination is made that
the Restrictive Covenants are invalid or unenforceable in whole or in part, then
the Severance Agreement with respect to the Participant subject to such
determination shall be void and the Company shall have no obligation to provide
benefits under this Plan to such Participant.

 

  13.7. Governing Law. The Plan shall be construed and enforced in accordance
with the applicable provisions of ERISA and Section 409A of the Code.

 

  13.8. No Right to Continued Employment. Nothing in this Plan shall guarantee
the right of a Participant to continue in employment, and the Company retains
the right to terminate a Participant’s employment at any time for any reason or
for no reason.

 

  13.9. Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of Exelon and its successors and assigns and shall be binding upon and
inure to the benefit of a Participant and his or her legal representatives,
heirs and legatees. Exelon shall cause any successor to assume the Plan. No
rights, obligations or liabilities of a Participant hereunder shall be
assignable without the prior written consent of Exelon Corporation. In the event
of the death of a Participant prior to receipt of severance pay or benefits to
which he or she is entitled hereunder (and, with respect to benefits under
Section 4 or Section 5, after he or she has signed the Waiver and Release), the
severance pay described in Sections 4.1, 5.1, or 5.2, as applicable, shall be
paid to his or her estate, and the Participant’s dependents who are covered
under any health care plans maintained by the Company shall be entitled to
continued rights under Section 4.5 or Section 5.1(e) or Section 5.2(g), as
applicable; provided that the estate or other successor of the Participant has
not revoked such Waiver and Release.

 

  13.10. Notices. All notices and other communications under this Plan shall be
in writing and delivered by hand, by nationally-recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to a Participant, to such Participant at his most recent home address on file
with the Company.

If to the Company: to the Plan Administrator.

or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.

 

  13.11. Number and Gender. Wherever appropriate, the singular shall include the
plural, the plural shall include the singular, and the masculine shall include
the feminine.

 

  13.12.

Tax Withholding. The Company may withhold from any amounts payable under this
Plan or otherwise payable to a Participant or beneficiary any Taxes the

 

29



--------------------------------------------------------------------------------

  Company determines to be appropriate under applicable law and may report all
such amounts payable to such authority in accordance with any applicable law or
regulation.

 

  13.13. Section 409A. This Plan shall be interpreted and construed in a manner
that avoids the imposition of additional taxes and penalties under Section 409A
of the Code (“409A Penalties”). In the event the terms of this Plan would
subject a Participant to 409A Penalties, the Company may amend the terms of the
Plan to avoid such 409A Penalties, to the extent possible. The payments to a
Participant pursuant to this Plan are intended to be exempt from Section 409A of
the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as a
short-term deferral pursuant to Treasury regulation §1.409A-1(b)(4), and for
purposes of the separation pay exemption, each installment paid to a Participant
shall be considered a separate payment. Notwithstanding any other provision in
this Plan, if on the date of a Participant’s Termination Date the Participant is
a Specified Employee, then to the extent any amount payable under this Plan
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, that under the terms of this Plan would be
payable prior to the six-month anniversary of the Termination Date, such payment
shall be delayed until the earlier to occur of (A) the six-month anniversary of
the Termination Date or (B) the date of the Participant’s death. Any
reimbursement (including any advancement) payable to a Participant pursuant to
this Plan shall be conditioned on the submission by the Participant of all
expense reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to the Participant within 30 days
following receipt of such expense reports (or invoices), but in no event later
than the last day of the calendar year following the calendar year in which the
Participant incurred the reimbursable expense. Any amount of expenses eligible
for reimbursement during a calendar year shall not affect the expenses
eligibility for reimbursement during any other calendar year. The right to
reimbursement pursuant to this Plan shall not be subject to liquidation or
exchange for any other benefit.

 

EXELON CORPORATION By:  

/s/ Amy E. Best

  Amy E. Best   Senior Vice President and   Chief Human Resources Officer

 

30